Memorandum by the Court. Judgment entered May 13, 1964, as amended June 10, 1964, affirmed, with $50 costs to respondent. A jury, after a fair and comprehensive charge by the Trial Justice, found for plaintiff, a licensed real estate broker, in this action to recover commissions for procuring a tenant for appellant’s premises. The verdict -of the jury is amply supported by all of the evidence, particularly the testimony of Busher who acted on behalf of the plaintiff corporation.; the letter written by appellant to plaintiff, dated December 9, 1958; the.testimony of- Hogan, the executive vice-president of American Airlines, Inc., the' lessee, that respondent in the late Summer or early Fall of 1959 was asked-by Hogan about-space available in appellant’s building and informed by Hogan-of the amount of-space required as well as the rental which American Airlines wished to pay; the testimony of Jacob, the senior vice-president in charge of real estate development for American Airlines, that in September, 1959, Jacob told Busher that if his company was going to rent outside, he would let plaintiff know, and that thereafter Jacob, in October, 1959, did call Busher to inform him of his company’s decision to go outside for space; and Jacob’s -testimony that he related these conversations to Ruffin, appellant’s president. From all the evidence, the jury could properly conclude that the lease was effected through plaintiff’s agency as the procuring cause. Plaintiff unquestionably generated a chain of circumstances -which proximately led to the ultimate lease of the premises. The -proof shows that plaintiff brought the parties together and instigated a proper attitude toward the possible lease. That a broker did not thereafter participate in the negotiations working out the terms of the agreement does not deprive the broker of his right to commissions. (Salzano v. Pellillo, 4 A D 2d 789.) Defendant-appellant raised an issue at the trial as to whether plaintiff was the procuring cause or whether appellant acted as a principal without a broker in its dealings with the proposed tenant. The jury were instructed that in order to find for plaintiff, it was necessary for them to find that plaintiff was employed to procure a tenant and that the plaintiff procured one ready, willing and able to lease the property on terms which the- defendant specified or upon which the parties to the lease eventually consummated the transaction. Those issues of fact were resolved by the jury verdict in favor of plaintiff. We see no compelling reason for disturbing the jury’s determination.